ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

APPLICATION BY THE PHILIPPINES
FOR PERMISSION TO INTERVENE

JUDGMENT OF 23 OCTOBER 2001

2001

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

REQUETE DES PHILIPPINES
A FIN D'INTERVENTION

ARRÊT DU 23 OCTOBRE 2001
Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan (Indonesial Malaysia),
Application for Permission to Intervene, Judgment,
1 C.J. Reports 2001, p. 575

Mode officiel de citation:
Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésiel Malaisie),
requête à fin d'intervention, arrét,
C.1J. Recueil 2001, p. 575

 

Sales number
ISSN 0074-4441 N° de vente: 828

ISBN 92-1-070928-4

 

 

 
23 OCTOBER 2001

JUDGMENT

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

APPLICATION BY THE PHILIPPINES
FOR PERMISSION TO INTERVENE

SOUVERAINETÉ SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

REQUETE DES PHILIPPINES
A FIN D'INTERVENTION

23 OCTOBRE 200!

ARRET
575

COUR INTERNATIONALE DE JUSTICE

ANNEE 2001

23 octobre 2001

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

REQUETE DES PHILIPPINES
À FIN D'INTERVENTION

Intervention au titre de l'article 62 du Statut.

Paragraphe | de l'urticle 81 du Règlement de la Cour — Obligation de dépo-
ser la requête à fin d'intervention «le plus tôt possible avant la clôture de la
procédure écrite» — Requête soumise après le dépôt des répliques des Parties
mais avant que celles-ci n'aient informé la Cour de ce qu'elles étaient convenues
de ne pas déposer de duplique, alors qu'elles en auraient eu la possibilité en vertu
du compromis — Question de savoir si la requête à fin d'intervention a été pré-
sentée «le plus tôt possible» et «avant la clôture de la procédure écrite».

Paragraphe 3 de l'article 81 du Règlement de la Cour — Absence de docu-
ments annexés à l'appui de la requête à fin d'intervention.

Article 62 du Statut et paragraphe 2 c) de l'article 81 du Règlement de la
Cour — Lien juridiciionnel entre l'Etat cherchant à intervenir et les Parties à
l'instance —- Question de savoir si et sous quelles conditions l'article 62 subor-
donne l'intervention à l'existence d'un tel lien juridictionnel.

Article 62 du Statut et paragraphe 2 a) de l'article 81 du Règlement de la
Cour — Existence d'un intérêt d'ordre juridique qui pourrait être mis en cause
par une décision de la Cour — Affaire concernant la souveraineté sur deux îles
— L'Etat cherchant à intervenir ne revendique pas la souveraineté sur ces îles,
mais soutient que certains motifs de l'arrêt à rendre par la Cour sont suscep-
tibles d'affecter sa revendication à l'égard d'autres territoires — Question de
savoir si l'« intérêt d'ordre juridique» de l'Etat cherchant à intervenir est limité
au seul dispositif de l'arrêt que la Cour est appelée à rendre en l'affaire ou s'il
peut également concerner les motifs de celui-ci — Preuve de l'existence d'un
intérêt d'ordre juridique: charge et étendue —- Question de savoir si l'impossi-
bilité d'uvoir accès aux pièces relatives à l'affaire constitue pour l'Etat cher-
chant à intervenir un obstacle le mettant dans l'impossibilité de définir son

4

2001
23 octobre
Rôle général
n° 102
PULAU LIGITAN ET PULAU SIPADAN (ARRET) 576

intérêt d'ordre juridique — Instruments juridiques invoqués par les Parties à la
procédure principale — Instruments juridiques invoqués par l'Etat cherchant à
intervenir —- Incidence de la prise en considération de ces instruments par la
Cour sur la revendication de l'Etat cherchant à intervenir — Question de savoir
si, en l'espèce, l'Etat cherchant à intervenir s'est acquitté de son obligation de
démontrer qu'un intérêt d'ordre juridique pourrait être mis en cause en relation
avec ces instruments.

Paragraphe 2 b) de l'article 81 du Règlement de la Cour — « Objet précis de
l'intervention» — Objet de l'intervention présenté comme étant 1) de préserver
et de sauvegarder les droits d'ordre historique et juridique de l'Etat cherchant à
intervenir dans la mesure où ceux-ci pourraient être mis en cause par une déci-
sion de la Cour, 2) d'informer cette dernière de la nature et de la portée des
droits en question et 3) de prendre plus largement en compte le rôle indispen-
sable que joue la Cour en matière de prévention généralisée des conflits.

ARRÊT

Présents: M. GUILLAUME. président; M. Sut, vice-président, MM. Oba,
RANJEVA, FLEISCHHAUER, KOROMA, VERESHCHETIN, M HiGains,
MM. PARRA-ARANGUREN, KOOLMANS, REZEK, AL-KHASAWNEH, BUER-
GENTHAL, juges, MM. WEERAMANTRY, FRANCK, juges ad hoc:
M. Couvrevr, greffier.

En Vaffaire relative à la souveraineté sur Pulau Ligitan et Pulau Sipadan,
entre

la République d’Indonésie,

représentée par
S. Exc. M. Hassan Wirajuda, directeur général des affaires politiques,
comme agent:
S. Exc. M. Abdul Irsan, ambassadeur d’Indonésie aux Pays-Bas,

comme coagent;

M. Alain Pellet, professeur à l'Université de Paris X-Nanterre, membre de la
Commission du droit international,

M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du bar-
reau de New York, cabinet Frere Cholmeley/Eversheds, Paris,

comme conseils et avocats;

M. Alfred A. H. Soons, professeur de droit international public à l'Univer-
sité d'Utrecht,

Mme Loretta Malintoppi, avocat à la cour d’appel de Paris, membre du bar-
reau de Rome, cabinet Frere Cholmeley/Eversheds, Paris,

M. Charles Claypoole, Soficitor à la Cour suprême d'Angleterre et du pays
de Galles, cabinet Frere Cholmeley/Eversheds, Paris,

comme conseils ;
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 577

M. Hasyim Saleh, chef de mission adjoint à l'ambassade d’Indonésie aux
Pays-Bas,

M. Donnilo Anwar, directeur des traités et des affaires juridiques au mini-
stère des affaires étrangères,

le général de division Djokomulono, assistant pour les questions de territoire
auprès du chef d'état-major chargé des affaires territoriales, quartier géné-
ral des forces armées indonésiennes,

le contre-amiral Yoos F. Menko, assistant auprès du chef d'état-major pour
les affaires générales (service de renseignements), quartier général des
forces armées indonésiennes,

M. Kria Fahmi Pasaribu, ministre conseiller à l'ambassade d’Indonésie aux
Pays-Bas,

M. Eddy Pratomo, chef de la sous-direction des traités territoriaux au mi-
nistère des affaires étrangères,

M. Abdul Kadir Jaelani, fonctionnaire à l'ambassade d’Indonésie aux Pays-
Bas,

comme conseillers.
et
la Malaisie.
représentée par

S. Exc. M. Tan Sri Abdul Kadir Mohamad, secrétaire général du ministère
des affaires étrangères,

comme agent:

S. Exc. M™° Noor Farida Ariffin, ambassadeur de la Malaisie aux Pays-Bas,

comme coagent;

Sir Elihu Lauterpacht, C.B.E., Q.C., professeur honoraire de droit interna-
tional à l'Université de Cambridge, membre de l’Institut de droit interna-
tional,

M. Jean-Pierre Cot, professeur émérite à l'Université de Paris I, avocat aux
barreaux de Paris et de Bruxelles,

M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-
versité de Cambridge, titulaire de la chaire Whewell, membre de la Com-
mission du droit international,

M. Nico Schrijver, professeur de droit international à l'Université libre
d'Amsterdam et a l’Institut d’études sociales de La Haye, membre de la
Cour permanente d'arbitrage,

comme conseils et avocats;

Datuk Heliliah Yusof, Solicitor General de la Malaisie,

M'* Halima Hj. Nawab Khan, Attorney-General par intérim de PEtat du
Sabah,

M. Athmat Hassan, juriste au cabinet de l’Atforney-General de l'Etat du
Sabah,

comme conseils ;

S. Exc. M. Hussin Nayan, ambassadeur, sous-secrétaire au département des
affaires territoriales et maritimes du ministère des affaires étrangères,
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 578

M. Muhamad bin Mustafa, directeur général adjoint du département de la
sécurité nationale, cabinet du premier ministre,

comme conseillers ;

M. Zulkifli Adnan, secrétaire adjoint principal au département des affaires
territoriales et maritimes du ministère des affaires étrangères,

M. Raja Aznam Nazrin, conseiller de l'ambassade de la Malaisie aux Pays-
Bas,

M. Nik Aziz Nik Yahya, premier secrétaire de l'ambassade de la Malaisie
aux Philippines,

M. Tan Ah Bah, sous-directeur principal de la topographie du service des
frontières, département de la topographie et de la cartographie de la
Malaisie,

M°° Haznah Md. Hashim, secrétaire adjoint au département des affaires ter-
ritoriales et maritimes du ministère des affaires étrangères,

M. Shaharuddin Onn, secrétaire adjoint au département des affaires territo-
riales et maritimes du ministère des affaires étrangères,

comme personnel administratif;

sur la requête à fin d'intervention déposée par la République des Philippines,

représentée par
S. Exc. M. Eloy R. Bello III, ambassadeur de la République des Philippines
aux Pays-Bas,
comme agent;
M. Merlin M. Magallona, sous-secrétaire aux affaires étrangères,
comme coagent et conseil;

M. W. Michael Reisman, professeur de droit international à l'Université de
Yale, titulaire de la chaire Myres S. McDougal, associé de l’Institut de
droit international,

comme conseil et avocat ;
M. Peter Payoyo, de l'Université des Philippines,
comme conseil;

M. Alberto A. Encomienda, secrétaire général du centre des affaires océa-
niques et maritimes du ministère des affaires étrangères,

M. Alejandro B. Mosquera, secrétaire adjoint au bureau des affaires juri-
diques du ministère des affaires étrangères,

M. George A. Eduvala, attaché à l'ambassade de la République des Philip-
pines aux Pays-Bas,

M. Eduardo M. R. Meñez, deuxième secrétaire à l'ambassade de la Répu-
blique des Philippines aux Pays-Bas,

M. Igor G. Bailen, directeur par intérim du bureau des affaires juridiques du
ministère des affaires étrangères,

comme conseillers,
La Cour,

ainsi composée,
après délibéré en chambre du conseil,
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 579

rend l'arrêt suivant:

1. Par lettre conjointe en date du 30 septembre 1998, déposée au Greffe de la
Cour le 2 novembre 1998, les ministres des affaires étrangères de la République
d’Indonésie (dénommée ci-après « Indonésie») et de la Malaisie ont notifié au
greffier un compromis entre les deux Etats, signé à Kuala Lumpur le 31 mai 1997
et entré en vigueur le 14 mai 1998, date de l'échange des instruments de ratifica-
tion.

Aux termes dudit compromis, les Parties prient la Cour de

«déterminer, sur la base des traités, accords et de tout autre élément de
preuve produit par les Parties, si la souveraineté sur Pulau Ligitan et Pulau
Sipadan appartient à la République d'Indonésie ou à la Malaisie» ;

au paragraphe 2 de l’article 3 du compromis, les Parties sont convenues que la
procédure écrite se composerait des documents suivants:

«a) un mémoire qui doit être soumis simultanément par chacune des
Parties au plus tard douze mois après la date de la notification du
présent compromis au Greffe de la Cour;

b) un contre-mémoire présenté par chacune des Parties au plus tard
quatre mois après la date à laquelle chacune aura reçu la copie cer-
tifiée conforme du mémoire de l’autre Partie;

c} une réplique présentée par chacune des Parties au plus tard quatre
mois après la date à laquelle chacune aura reçu la copie certifiée
conforme du contre-mémoire de l’autre Partie;

d) une duplique, si les Parties en décident ainsi d’un commun accord ou
si la Cour décide d’office ou à la demande de l’une des Parties que
cette pièce de procédure est nécessaire et autorise ou prescrit la pré-
sentation d’une duplique ».

2. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour,
le greffier a transmis copie de la notification conjointe et du compromis au
Secrétaire général de l'Organisation des Nations Unies, aux Membres
des Nations Unies et aux autres Etats admis à ester devant la Cour.

3. Par ordonnance en date du 10 novembre 1998, la Cour, eu égard aux dis-
positions du compromis concernant les pièces de la procédure écrite, a fixé au
2 novembre 1999 et au 2 mars 2000, respectivement, les dates d'expiration des
délais pour le dépôt d’un mémoire. puis d’un contre-mémoire par chacune des
Parties. Les mémoires des Parties ont été déposés dans le délai ainsi fixé. Par
lettre conjointe du 18 août 1999. les Parties ont demandé à la Cour de reporter
au 2 juillet 2000 la date d'expiration du délai pour le dépôt de leurs contre-
mémoires. Par ordonnance en date du 14 septembre 1999, la Cour a accédé à
cette demande. Par lettre conjointe du 8 mai 2000, les Parties ont demandé à la
Cour un nouveau report d’un mois de la date d'expiration du délai pour le
dépôt de leurs contre-mémoires. Par ordonnance du 11 mai 2000, le président
de la Cour a également accédé à cette demande. Les contre-mémoires des
Parties ont été déposés dans le délai ainsi prorogé.

4. Aux termes du compromis, les deux Parties devaient présenter une ré-
plique au plus tard quatre mois après la date à laquelle chacune aurait reçu
la copie certifiée conforme du contre-mémoire de l’autre. Par lettre conjointe
datée du 14 octobre 2000, les Parties ont prié la Cour de proroger ce délai de
trois mois. Par ordonnance en date du 19 octobre 2000, le président de la Cour

8
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 580

a fixé au 2 mars 2001 la date d’expiration du délai pour le dépôt d’une réplique
par chacune des Parties. Les répliques des Parties ont été déposées dans le délai
ainsi prescrit. Le compromis prévoyant la possibilité du dépôt d’une quatrième
pièce de procédure par chacune des Parties, celles-ci ont, par lettre conjointe du
28 mars 2001, informé la Cour qu'elles ne souhaitaient pas produire de pièce
supplémentaire. La Cour elle-même n’a pas prescrit une telle production.

5. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles a procédé, dans l'exercice du droit que lui confère le para-
graphe 3 de l’article 31 du Statut. à la désignation d’un juge ad hoc pour siéger
en l’affaire: l'Indonésie a désigné M. Mohamed Shahabuddeen, et la Malaisie
M. Christopher Gregory Weeramantry.

6. Par lettre du 22 février 2001, le Gouvernement de la République des Phi-
lippines (ci-après «les Philippines»), invoquant le paragraphe | de l’article 53
du Règlement, a adressé à la Cour une demande tendant à ce que lui soient
communiqués des exemplaires des pièces de procédure et des documents annexés
déposés par les Parties. Conformément à la disposition susmentionnée du
Règlement, la Cour s’est renseignée auprès des Parties et a décidé qu'il n’était
pas approprié, dans les circonstances qui prévalaient alors, d'accéder à la
demande des Philippines. Le greffier a communiqué cette décision aux Philip-
pines. à l'Indonésie et à la Malaisie par lettres en date du 15 mars 2001.

7. Le 13 mars 2001, les Philippines ont déposé au Greffe de la Cour une
requête à fin d'intervention dans l'affaire, en invoquant Particle 62 du Statut de
la Cour. Dans cette requête, les Philippines précisaient qu'elles considèrent que
leur «demande de communication d'exemplaires des pièces de procédure et des
documents annexés est une démarche à part, distincte de [ladite] requête» et
que cette dernière «ne remet pas en cause les précédentes demandes du Gou-
vernement des Philippines et en est indépendante». Selon la requête à fin
d'intervention, l'intérêt d'ordre juridique en cause pour les Philippines dans la
présente espèce «porte uniquement et exclusivement sur les traités. les accords
et autres éléments de preuve fournis par les Parties et pris en compte par la
Cour qui ont une incidence directe ou indirecte sur la question du statut juri-
dique du Nord-Bornéo». Les Philippines ont par ailleurs indiqué que l’objet de
l'intervention sollicitée était:

«a) Premièrement, de préserver et sauvegarder les droits d'ordre histo-
rique et juridique du Gouvernement de la République des Philippines
qui découlent de la revendication de possession et de souveraineté
que ce gouvernement forme sur le territoire du Nord-Bornéo dans la
mesure où ces droits sont ou pourraient être mis en cause par une
décision de la Cour relative à la question de la souveraineté sur
Pulau Ligitan et Pulau Sipadan.

b) Deuxièmement, d'intervenir dans l’instance pour informer la Cour de
la nature et de la portée des droits d'ordre historique et juridique de
la République des Philippines qui pourraient être mis en cause par la
décision de la Cour.

c) Troisièmement, de prendre plus largement en compte le rôle indis-
pensable que joue la Cour en matière de prévention généralisée des
conflits et non pas simplement aux fins de la résolution des différends
d'ordre juridique.»

Dans leur requête à fin d'intervention, les Philippines ont en outre spécifié
qu’elles ne souhaitaient pas devenir partie au différend soumis à la Cour
concernant la souveraineté sur Pulau Ligitan et Pulau Sipadan et que leur

9
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 581

requête «se fonde exclusivement sur l’article 62 du Statut, qui n’exige pas un
titre de compétence distinct pour donner suite à cette requête».

8. Le 14 mars 2001, le greffier a, conformément au paragraphe | de l’ar-
ticle 83 du Règlement de la Cour, transmis copie de la requête à fin d’interven-
tion aux deux Parties à l'affaire, l'Indonésie et la Malaisie, ainsi qu’au Secré-
taire général de l'Organisation des Nations Unies, aux Membres des Nations
Unies et aux autres Etats admis à ester devant la Cour. Les deux Parties ont
par la même occasion été invitées à présenter, le 2 mai 2001 au plus tard, des
observations écrites sur la requête à fin d'intervention: chacune d'elles a pré-
senté de telles observations dans le délai fixé à cet effet. Ces observations ont
été échangées entre les Parties et transmises aux Philippines. Dans leurs obser-
vations écrites, tant l’Indonésie que la Malaisie ont fait objection à la requête a
fin d'intervention introduite par les Philippines. En conséquence, par lettres du
11 mai 2001, les Parties et le Gouvernement philippin ont été avisés que la Cour
tiendrait audience, conformément au paragraphe 2 de l'article 84 du Règle-
ment, pour entendre les observations des Philippines, Etat qui demande à inter-
venir, et celles des Parties à l'affaire.

9. M. Shahabuddeen, juge ad hoc, ayant démissionné de ses fonctions à la
date du 20 mars 2001, l'Indonésie, par lettre reçue au Greffe le 17 mai 2001, a
informé la Cour que son gouvernement avait désigné M. Thomas Franck pour
le remplacer.

10. La Cour, après s'être renseignée auprès des Parties, a décidé que les
observations écrites des deux Parties sur la requête à fin d’intervention, ainsi
que les documents annexés auxdites observations, seraient rendus accessibles au
public à l'ouverture de la procédure orale.

11. Au cours d’audiences publiques tenues les 25, 26, 28 et 29 juin 2001, la
Cour a entendu, sur la question de l'admission de la requête des Philippines à
fin d'intervention, les plaidoiries et réponses des représentants suivants:

Pour les Philippines: S. Exc. M. Eloy R. Bello TI,
M. Michael Reisman,
M. Merlin M. Magallona.

Pour l'Indonésie : S. Exc. M. Hassan Wirajuda,
M. Alain Pellet,
M. Rodman R. Bundy.

Pour la Malaisie: S. Exc. M. Tan Sri Abdul Kadir Mohamad,
M. Jean-Pierre Cot,
Sir Elihu Lauterpacht,
M. James Crawford.

*

12. Dans sa requête à fin d’intervention, le Gouvernement des Philippines a
déclaré en conclusion qu'il

«prie la Cour de bien vouloir constater que la présente requête à fin
d'intervention dans l'instance entre le Gouvernement de la République
d’Indonésie et le Gouvernement de la Malaisie est présentée dans les règles
et est fondée, de bien vouloir faire droit à ladite requête et l’autoriser à
participer à la procédure conformément aux dispositions de l’article 85 du
Règlement de la Cour» (par. 8).

10
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 582

Dans ses observations écrites sur la demande à fin d’intervention des Philip-
pines, l'Indonésie a conclu que «les Philippines n'ayant pas démontré qu’un
intérêt d’ordre juridique était en cause pour elles, la requête doit être rejetée»
(par. 17).

Dans ses observations écrites sur la demande à fin d'intervention des Philip-
pines, la Malaisie a conclu comme suit: «non seulement les Philippines n’ont
pas le droit d'intervenir, mais elles n’ont pas non plus de demande à formuler.
La Malaisie prie instamment la Cour de rejeter la requête.» (Par. 50.)

13. Dans la procédure orale, il a été conclu comme suit:

Au nom du Gouvernement des Philippines,
à l'audience du 28 juin 2001:

«Le Gouvernement de la République des Philippines demande l’applica-
tion des remèdes prévus à l’article 85 du Règlement de la Cour, à savoir:
— paragraphe |: «l'Etat intervenant reçoit copie des pièces de procédure
et des documents annexés et a le droit de présenter une déclaration
écrite dans un délai fixé par la Cour»;

— paragraphe 3: «l'Etat intervenant a le droit de présenter au cours de la
procédure orale des observations sur l’objet de l'intervention ».»

Au nom du Gouvernement de l'Indonésie,
à l'audience du 29 juin 2001:

«La République d’Indonésie prie respectueusement la Cour de dire qu’il
n'y a pas lieu d'autoriser la République des Philippines à intervenir dans
l'affaire relative à la Souveraineté sur Pulau Ligitan et Pulau Sipadan
{Indonésiel Malaisie ).»

Au nom du Gouvernement de la Malaisie,

à l'audience du 29 juin 2001 : «[La Malaisie prie] la Cour de bien vouloir rejeter
la requête des Philippines. »

*% * *

14. La requête à fin d'intervention des Philippines concerne l’affaire
portée devant la Cour par la notification du compromis conclu le
31 mai 1997 entre l’Indonésie et la Malaisie et relative à la question de la
souveraineté sur deux îles, Pulau Ligitan et Pulau Sipadan (voir para-
graphe 1 ci-dessus). L'intervention que les Philippines cherchent à effec-
tuer est liée à leur revendication de souveraineté au Nord-Bornéo (voir
paragraphe 7 ci-dessus).

15. Les Philippines, dans leur requête, font état de l’article 62 du Sta-
tut de la Cour, qui prévoit que:

«l. Lorsqu'un Etat estime que, dans un différend, un intérêt
d’ordre juridique est pour lui en cause, il peut adresser à la Cour une
requête, à fin d'intervention.

2. La Cour décide.»

16. Le paragraphe 1 de l’article 81 du Règlement de la Cour dispose
11
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 583

que la requête à fin d'intervention est «déposée le plus tôt possible avant
la clôture de la procédure écrite» et que «[tJoutefois, dans des circons-
tances exceptionnelles, la Cour peut connaître d’une requête présentée
ultérieurement ».

Le paragraphe 2 de l’article 81 dispose également que l'Etat cherchant
à intervenir doit préciser l'affaire que sa requête concerne et spécifier:

«a) l'intérêt d’ordre juridique qui, selon l'Etat demandant à inter-
venir, est pour lui en cause:
b) l’objet précis de l'intervention;
c) toute base de compétence qui, selon l'Etat demandant à inter-
venir, existerait entre lui et les parties».

Le paragraphe 3 de l’article 81 prévoit en outre qu’une requête a fin
d'intervention contient «un bordereau des documents à l'appui, qui sont
annexés ».

17. Les Philippines soutiennent que leur requête à fin d'intervention
répond à la fois aux exigences de l’article 62 du Statut de la Cour et à
celles de l’article 81 de son Règlement. A l'inverse, tant l'Indonésie que la
Malaisie s'opposent à la requête des Philippines au motif que ces diffé-
rentes exigences ne sont pas satisfaites.

*
* *

18. La Cour se penchera en premier lieu sur l'argument selon lequel la
requête à fin d’intervention des Philippines ne devrait pas être admise en
raison, d’une part, de son caractère tardif et, d'autre part, de l’absence de
documents ou autres éléments de preuve annexés à l'appui de cette
requête.

* *

19. L’Indonésie et la Malaisie ont l’une et l’autre soutenu que Ja
requête des Philippines ne peut être admise, au motif qu’elle «n’a pas été
présentée en temps voulu».

L’Indonésie soutient que:

«{lles Parties n’estimant pas nécessaire de fournir d’autres pièces
écrites sur le fond de l’affaire et la requête des Philippines ayant été
déposée après les conclusions écrites finales des Parties, elle devrait
être rejetée comme n'ayant pas été présentée en temps voulu, confor-
mément aux dispositions du paragraphe | de l’article 81 du Règle-
ment de la Cour».

Elle estime que les Philippines «n’ont pas démontré que des circonstances
exceptionnelles justifient le dépôt de leur requête à un stade aussi tardif
de la procédure» et conclut que:

«[alccueillir la requête à ce stade de la procédure provoquerait iné-
vitablement un retard considérable dans l'examen de l'affaire par la

12
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 584

Cour, au préjudice des Parties. Dans ces conditions, l’Indonésie sou-
tient que la requête des Philippines devrait être rejetée au motif
qu'elle n'a pas été présentée en temps voulu.»

A l'audience, la Malaisie s’est associée, dans les termes suivants, à
Pobjection concernant le retard procédural allégué par l’Indonésie: «Ce
point a été traité de façon très complète par l'Indonésie. Nous approu-
vons les arguments avancés par celle-ci; nous ne voyons tout simplement
aucune raison d’y ajouter d’autres considérations.»

Pour leur part, les Philippines soutiennent que «non seulement les Phi-
lippines ont respecté tous les délais prévus, mais elles n’auraient pas pu,
d’un point de vue logique et pratique, déposer leur requête plus tôt». Les
Philippines soulignent ce qui suit:

«fe]n raison de la nature de la présente affaire, les Philippines
auraient difficilement pu présenter leur requête à fin d'intervention
au titre de l'article 62 du Statut avant d’avoir essayé d’obtenir les
documents. C’est seulement lorsqu'il est devenu évident que la com-
munication des documents ne leur serait pas accordée que les Phi-
lippines ont formulé leur requête à fin d'intervention.»

20. La Cour examinera cette objection ratione temporis, en appliquant
aux circonstances de fait de l’espèce les conditions fixées par son Règle-
ment en ce qui concerne la procédure d'intervention.

Le paragraphe 1 de l’article 81 du Règlement de la Cour déjà men-
tionné (voir paragraphe 16 ci-dessus) stipule ce qui suit:

«[uJ]ne requête à fin d'intervention fondée sur l'article 62 du Statut ...
est déposée le plus tôt possible avant la clôture de la procédure
écrite. Toutefois, dans des circonstances exceptionnelles, [a Cour
peut connaître d’une requête présentée ultérieurement. »

La Cour rappellera que le compromis conclu entre l'Indonésie et la
Malaisie a été enregistré auprès de l'Organisation des Nations Unies le
29 juillet 1998 et notifié à la Cour le 2 novembre 1998. En application du
paragraphe 3 de l’article 40 du Statut de la Cour et de l’article 42 de son
Règlement, copie de la notification et du compromis a été transmise à
tous les Membres des Nations Unies et aux autres Etats admis à ester
devant la Cour (voir paragraphe 2 ci-dessus). Ainsi, les Philippines, lors
du dépôt de leur requête à fin d'intervention en vertu des dispositions de
l'article 62 du Statut, savaient déjà depuis plus de deux ans que la Cour
était saisie du différend opposant l'Indonésie et la Malaisie. A la date du
dépôt de cette requête, le 13 mars 2001, les Parties avaient déjà procédé à
l'échange des trois séries de pièces de procédure écrite que prescrivait le
compromis — à savoir les mémoires, contre-mémoires et répliques —, les
dates d'expiration des délais pour le dépôt de ces pièces étant publiques.
De plus, l'agent des Philippines a déclaré, au cours des audiences, que son
gouvernement «était conscient du fait que, après le 2 mars 2001, l’Indo-
nésie et la Malaisie pourraient estimer qu’un nouveau tour de procédure

13
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 585

écrite, qu'elles avaient envisagé dans leur compromis, n’était plus néces-
saire».

21. Compte tenu de ces circonstances, le moment que les Philippines
ont choisi pour introduire leur requête ne peut guère être considéré
comme remplissant la condition d’un dépôt effectué «le plus tôt pos-
sible» comme le prévoit le paragraphe 1 de l’article 81 du Règlement de la
Cour. Cette condition qui, bien que prise isolément, pourrait être consi-
dérée comme n'étant pas suffisamment précise, n’en est pas moins essen-
tielle pour que la procédure puisse se dérouler devant la Cour de façon
ordonnée et avec la célérité voulue. Eu égard au caractère incident de la
procédure d'intervention, cette disposition souligne la nécessité d’interve-
nir avant que la procédure principale ait atteint un stade trop avancé.
Dans l’une des affaires dont elle a récemment eu à connaître, et qui trai-
tait d’un autre type de procédure incidente, la Cour a observé qu’« une
bonne administration de la justice exige qu’une demande en indication de
mesures conservatoires … soit présentée en temps utile» (affaire LaGrand
(Allemagne c. Etats-Unis d'Amérique), mesures conservatoires, ordon-
nance du 3 mars 1999, CEJ. Recueil 1999 (1), p. 14, par. 19). Il en est de
même pour ce qui est d’une requête à fin d'intervention, et ce d’autant
plus qu’une disposition expresse à cet effet figure au paragraphe 1 de
l'article 81 du Règlement de la Cour.

22. Quant à l'argument des Philippines selon lequel le dépôt tardif de
leur requête à fin d'intervention était motivé par leur désir d’avoir d’abord
accès aux écritures des Parties, la Cour ne voit, dans son Réglement ou
dans la pratique, rien qui permette de soutenir qu’il existerait un lien
indissociable entre les deux procédures ou, en l’occurrence, que l'exigence
selon laquelle une requête à fin d'intervention doit être déposée en temps
voulu pourrait dépendre du point de savoir si l'accès au dossier est ou
non accordé à l'Etat cherchant à intervenir. En outre, l’argument des Phi-
lippines souffre du fait que cet Etat n’a demandé à la Cour communica-
tion des pièces de procédure des Parties et des documents annexés que le
22 février 2001, c'est-à-dire moins de dix jours avant le dépôt des der-
nières pièces de procédure prescrites. Or, dans la pratique de la Cour, il
n'est pas rare que, s’appuyant sur les dispositions du paragraphe | de l’ar-
ticle 53 du Règlement, des Etats admis à ester devant la Cour demandent
à avoir communication des pièces de procédure au début de la procédure
écrite (voir par exemple l'affaire du Plateau continental ( TunisielJama-
hiriya arabe libyenne), requête à fin d'intervention, arrêt, CL).
Recueil 1981, p. 5, par. 4; affaire du Plateau continental (Jamahiriya
arabe libyenne/Malte), requête à fin d'intervention, arrêt, CLS.
Recueil 1984, p. 5, par. 4).

23. La Cour relève toutefois que, bien que la requête ait été déposée à
un stade tardif de la procédure, ce qui n’est pas conforme à la prescrip-
tion de caractère général énoncée au paragraphe 1 de l'article 81 du
Règlement, selon laquelle «[u]ne requête à fin d'intervention ... est dépo-
sée le plus tôt possible», les Philippines n’ont pas contrevenu à la condi-
tion énoncée dans le même article, qui établit un délai préfixé pour le

14
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 586

dépôt d’une requête à fin d'intervention, à savoir «avant la clôture de la
procédure écrite».

24. La Cour rappellera que le compromis prévoyait le dépôt éventuel
d’une série supplémentaire de pièces écrites — l’échange de dupliques —,
«si les Parties en décidfaient] ainsi d’un commun accord ou si la Cour [le]
décid{ait] d'office ou à la demande de l’une des Parties». Or, ce n’est que
le 28 mars 2001 que les Parties, par une lettre conjointe, ont avisé la Cour
«que leurs gouvernements ... [avaient] décidé d’un commun accord qu’il
n’était pas nécessaire d'échanger des dupliques».

Ainsi, bien que le dépôt de la troisième série de pièces de procédure
écrite ait été effectué le 2 mars 2001, ni la Cour ni les Etats tiers ne pou-
valent savoir, à la date à laquelle les Philippines ont déposé leur requête,
si la procédure écrite était effectivement parvenue à son terme. En tout
état de cause, la Cour n'aurait pas pu «clore» la procédure écrite avant
d’avoir été avisée des vues des Parties quant au dépôt d’une quatrième
série de pièces de procédure, tel qu’envisagé à l'alinéa d) du paragraphe 2
de l'article 3 du compromis. Même après le 28 mars 2001, conformément
à la disposition précitée du compromis, la Cour pouvait, elle-même, déci-
der d'office d’«autorise[r] ou [de prescrire] la présentation d’une du-
plique», ce qu'elle n’a pas fait.

25. Pour ces motifs, le dépôt, le 13 mars 2001, de la requête des Philip-
pines ne peut pas être regardé comme ayant été effectué après la clôture de
la procédure écrite et n’est pas intervenu après l'expiration du délai préfixé
prescrit par le paragraphe | de l’article 81 du Règlement de la Cour.

Dans des circonstances quelque peu similaires, lorsqu'elle a eu à con-
naître de la requête à fin d'intervention du Nicaragua en l’affaire du Dif-
férend frontalier terrestre, insulaire et maritime ( El Salvador! Honduras),
une chambre de la Cour a conclu que, du fait que le compromis contenait
une disposition prévoyant la possibilité d’un échange de pièces addition-
nelles, même après le dépôt, par les Parties, de leurs répliques, «la date de
clôture de la procédure écrite au sens de l’article 81, paragraphe 1, du
Règlement rest[ait] à fixer définitivement» (C.L/. Recueil 1990, p. 98,
par. 12). La Cour s'était prononcée dans des termes analogues quelque
dix ans plus tôt, dans l'affaire du Plateau continental ( Tunisiel Jamahi-
riya arabe libyenne), requête à fin d'intervention, arrêt (C.LJ. Recueil
1981, p. 6, par. 5), quoique, dans cette dernière affaire, la question du
respect des délais ne se fût pas posée.

26. La Cour conclut en conséquence qu’elle ne peut accueillir Pobjec-
tion de l'Indonésie et de la Malaisie, tirée du dépôt tardif allégué de la
requête des Philippines.

x Ox

27. Le paragraphe 3 de l’article 81 du Règlement de la Cour dispose
qu'une requête a fin d'intervention «contient un bordereau des docu-
ments à l'appui, qui sont annexés». Dans ses observations écrites, l'Indo-
nésie soutient à cet égard que:

15
PULAU LIGITAN ET PULAU SIPADAN (ARRET) 587

«{dJans la mesure où il est allégué que la demande des Philippines a
pour objet de sauvegarder leurs droits d’ordre historique et juridique
sur le territoire du Nord-Bornéo, [elle] constate qu’aucun document
ou autre élément de preuve n’est produit, contrairement aux pres-
criptions du paragraphe 3 de l'article 81 du Règlement de la Cour, à
l'appui de ce prétendu intérêt ».

La Malaisie, pour sa part, n’a présenté aucun argument sur cette ques-
tion.

28. Les Philippines indiquent que le fait qu’elles n’aient pas joint de
liste de documents à appui de leur requête ne concerne pas la question
de la recevabilité de cette dernière. mais plutôt la question des éléments
de preuve. Elles soutiennent que seules deux solutions se présentaient a
elles: soit «essayer d’étayer et d’argumenter pleinement [leur] thèse concer-
nant le Nord-Bornéo, ce qui n'aurait pas été autorisé, aurait constitué un
affront à la Cour et aurait d’ailleurs, à [leur] avis, été à juste titre rejeté
par la Cour», soit «décider de n’annexer aucun document, puisqu'[elles]
ne pouvaient] pas savoir lesquels seraient pertinents en l'espèce», avec le
risque, si cette seconde solution était retenue, que l’une des Parties se
plaigne de l'absence d’annexes.

29. La Cour se contentera d'observer à cet égard que, si le para-
graphe 3 de l’article 81 de son Règlement prévoit bien que la requête doit
contenir un bordereau des documents à l’appui, il n’exige pas que l'Etat
qui demande à intervenir annexe nécessairement à sa requête des docu-
ments à l'appui. Ce n’est que dans le cas où de tels documents ont effective-
ment été annexés à la requête que celle-ci doit contenir ledit bordereau.
Comme n'a pas manqué de le souligner une chambre de la Cour, «c’est à
PEtat qui demande à intervenir d'établir de façon convaincante ce qu'il
allègue et donc de supporter la charge de la preuve» (Différend frontalier ter-
restre, insulaire et maritime (El Salvador! Honduras), requête à fin d'inter-
vention, arrêt, C.LJ. Recueil 1990, p. 117, par. 61). La Cour considère
toutefois que l'Etat qui cherche à intervenir a seul le choix des moyens de
preuve qu’il invoquera à l’appui de ses allégations. De l’avis de la Cour,
le paragraphe 3 de l’article 81 de son Règlement a le même objet mutatis
mutandis que le paragraphe 3 de l’article 50 dudit Règlement qui prévoit
que, «[aJu moment du dépôt d’une pièce de procédure, il est fourni un
bordereau de tous les documents annexés à cette pièce». La requête à fin
d'intervention des Philippines ne saurait en conséquence être rejetée sur
la base du paragraphe 3 de l'article 81 du Règlement de la Cour.

30. La Cour conclut donc que la requête des Philippines n'a pas été
déposée hors délai et ne comporte aucun vice de forme qui pourrait
Pempécher d’être admise.

16
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 588

31. La Cour passera maintenant à l’examen des objections tirées du
défaut de lien juridictionnel.
32. A cet égard, la Malaisie allègue que :

«dans le cas présent ... le lien juridictionnel manque par deux fois.

Premièrement, il n'y a pas d’instrument conventionnel ou de décla-
ration unilatérale conférant à la Cour compétence pour connaître
d’un litige territorial entre les Philippines et une des Parties en cause;

Deuxièmement, les deux Parties à l'instance s'opposent à la
demande d’intervention des Philippines. »

Elle soutient que la requête des Philippines ne peut en conséquence être
accueillie par la Cour.

L’Indonésie n’a présenté aucun argument sur ce point.

33. Les Philippines ont spécifié, quant à elles, qu'elles ne souhaitaient
pas devenir partie au différend soumis à la Cour par l'Indonésie et la
Malaisie. Elles ajoutent que leur requête à fin d’intervention «se fonde
exclusivement sur l’article 62 du Statut qui n’exige pas un titre de com-
pétence distinct pour donner suite à cette requête». Celle-ci devrait dès
lors être admise.

34. La Cour rappellera que, selon l’article 62 du Statut :

«1. Lorsqu'un Etat estime que, dans un différend, un intérêt
d'ordre juridique est pour lui en cause, il peut adresser à la Cour une
requête, à fin d'intervention.

2. La Cour décide.»

35. Ainsi qu’une chambre de la Cour a déjà eu l’occasion de l’observer:

«Le but d’une intervention fondée sur l’article 62 du Statut est de
protéger un «intérêt d’ordre juridique» d’un Etat susceptible d’être
affecté par une décision, dans une affaire pendante entre d’autres
Etats, à savoir les parties à cette affaire. Son but n’est pas de mettre
l'Etat intervenant en mesure de greffer une nouvelle affaire sur la
précédente... Une procédure incidente ne saurait être une procédure
qui transforme [une] affaire en une affaire différente avec des parties
différentes.» (Différend frontalier terrestre, insulaire et maritime
(El Salvadorl/ Honduras), requête à fin d'intervention, arrêt,
CI.J. Recueil 1990, p. 133-134, par. 97-98.)

Par ailleurs, comme cette même chambre l’a souligné et comme la Cour
elle-même l'a rappelé:

«Il découle ... de la nature juridique et des buts de l’intervention
que l'existence d’un lien juridictionnel entre Etat qui demande à
intervenir et les parties en cause n’est pas une condition du succès de
sa requête. Au contraire, la procédure de l'intervention doit per-
mettre que l'Etat dont les intérêts risquent d’être affectés puisse
être autorisé à intervenir, alors même qu'il n’existe pas de lien juri-
dictionnel et qu'il ne peut par conséquent pas devenir partie à l’ins-
tance.» (/bid., p. 135, par. 100; Frontière terrestre et maritime entre

17
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 589

le Cameroun et le Nigéria, requête à fin d'intervention, ordonnance
du 21 octobre 1999, C.I.J. Recueil 1999 (11), p. 1034-1035, par. 15.)

Ainsi, un lien juridictionnel entre les Parties à l'instance et Etat qui
cherche à intervenir n’est requis que si ce dernier entend «devenir lui-
même partie au procès» (Différend frontalier terrestre, insulaire et mari-
time (ET Salvador Honduras), requête à fin d'intervention, arrêt,
CLJ. Recueil 1990, p. 135, par. 99).

36. Telie n'est pas la situation en l'espèce. Les Philippines cherchent à
intervenir à l'instance en tant que non-partie. Dès lors, le défaut de lien
Juridictionnel entre les Philippines et les Parties à la procédure principale
ne constitue pas un obstacle à l'intervention des Philippines.

#
*% *

37. La Cour passera maintenant à l'examen de l’argumentation selon
laquelle la requête à fin d'intervention ne saurait être admise au motif,
dune part, que les Philippines n'auraient pas établi existence d’un «inté-
rêt d'ordre juridique» justifiant l'intervention demandée et, d'autre part,
que l’objet de celle-ci ne serait pas approprié.

CRE

38. Au sujet de l'existence d’un «intérêt d’ordre juridique» justifiant
l'intervention, les Philippines avancent que:

«en vertu de l'article 2 du compromis conclu entre le Gouvernement
de la République d’Indonésie et le Gouvernement de la Malaisie, la
Cour a été priée de trancher la question de la souveraineté sur
Pulau Ligitan et Pulau Sipadan «sur la base des traités, accords et de
tout autre élément de preuve» que produiront les Parties. L'intérêt
de la République des Philippines porte uniquement et exclusivement
sur les traités, les accords et autres éléments de preuve fournis par les
Parties et pris en compte par la Cour qui ont une incidence directe
ou indirecte sur la question du statut juridique du Bornéo septen-
trional. Le Gouvernement de la République des Philippines consi-
dère que la question du statut juridique du Nord-Bornéo relève de
ses préoccupations légitimes. »

Les Philippines ajoutent que:

«[une décision de la Cour ou bien le volet d’une décision de la Cour
qui consisterait à prendre en compte certains traités, accords et
autres éléments de preuve ayant une incidence sur le statut juridique
du Bornéo septentrional mettra inévitablement et sans aucun doute
possible en cause la revendication territoriale toujours en suspens de
la République des Philippines sur le Bornéo septentrional ainsi que
le droit et l'intérêt juridique direct consistant pour les Philippines à
régler cette revendication par des moyens pacifiques ».

18
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) . 590

Dans l’exposé de leur revendication, les Philippines se sont notamment
référées à la section 3 de la loi n° 5446 de la République (qui fait impli-
citement allusion à une revendication du titre sur le Nord-Bornéo) ainsi
qu'à l'accord de Manille du 31 juillet 1963 entre l'Indonésie, la Fédéra-
tion de Malaisie et les Philippines, qui fait spécifiquement référence à la
prétention des Philippines sur le Nord-Bornéo et dans lequel les chefs de
gouvernement de ces trois Etats «prennent acte de la situation en ce qui
concerne la revendication sur le Sabah (Nord-Bornéo) par les Philip-
pines».

39. Les Philippines constatent que l'accès aux pièces et documents
annexés déposés par les Parties leur a été refusé par la Cour et observent
qu'elles se sont en conséquence trouvées désavantagées, ce qui n’a pas été
le cas des Etats qui, par le passé, ont cherché à intervenir devant la Cour;
elles soutiennent qu’elles ne pouvaient donc pas «dire avec un minimum
de certitude si des traités, des accords et des faits [étaient] en jeu». Les
Philippines argumentent que «[djans certaines affaires, la publication
[d’un] compromis suffit. en soi, à convaincre l'Etat tiers que son intérêt
peut être en cause» et donnent en exemple un compromis par lequel
deux Etats demandent à la Cour de délimiter complètement une frontière
maritime; en pareil cas, un Etat tiers peut, sur la base du compromis,
aisément déterminer si la délimitation envisagée est susceptible de mettre
en cause un intérêt d'ordre juridique qui lui soit propre. Les Philippines
font valoir que, en revanche, «lorsque la possibilité qu’une décision met-
tant en cause un intérêt d’un Etat tiers n’est pas certaine, n’est pas mani-
feste et est subordonnée à d’autres informations et précisions, la simple
publication du compromis ne fournit pas nécessairement des renseigne-
ments suffisants». Selon ce même Etat, une procédure dans laquelle
l'Etat intervenant doit identifier et démontrer l'existence de l'intérêt
d’ordre juridique en cause sans être autorisé à avoir accès aux documents
écrits déposés par les Parties à l'instance équivaut à un déni de justice.

Les Philippines affirment que tant qu’elles n'auront pas accès aux
pièces déposées par les Parties et qu’elles n'en connaitront pas le con-
tenu, elles ne pourront pas vraiment expliquer quel est leur intérêt.

40. Les Philippines insistent sur le fait que «[iJ’article 62 du Statut ne
dit pas que l'Etat intervenant doit avoir un «intérêt juridique», un «inté-
rêt légitime» ou un «intérêt substantiel»», et que «[lJe critère requis pour
que l'article 62 puisse être invoqué est en conséquence un critère subjec-
tif: l'Etat qui demande à intervenir doit «estimer» qu'il a un intérêt». Les
Philippines affirment que «{lle critère n’est pas de prouver l'existence d’un
intérêt juridique ou légitime, mais d’«identifier l'intérêt d'ordre juri-
dique» et de «montrer en quoi cet intérêt risque d'être mis en cause».
A cet égard. elles soutiennent que:

«Dans la mesure où tout traité ou accord que la Malaisie invoque
en l'espèce pour étayer sa revendication sur Ligitan et Sipadan est
tributaire d’une interprétation qui revient à conférer a la British
North Borneo Company un titre international sur le Nord-Bornéo,

19
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 59]

cette interprétation porte atteinte a un intérét d’ordre juridique que
les Philippines estiment avoir.»

Les Philippines déclarent

«adhér{er] entièrement à la jurisprudence énoncée par la Cour dans
les affaires Tunisie/Libye et El Salvador! Honduras; Nicaragua (inter-
venant), selon laquelle une préoccupation portant sur des règles et
des principes généraux de droit ne constitue pas un intérêt suffisant
au regard de l’article 62»,

mais observent qu'en l'espèce il ne s’agit pas de principes généraux de
droit, mais de traités précis relatifs à un territoire, qui ont un effet sur les
Philippines.

41. Les Philippines avancent en outre que les déclarations faites par
l'Indonésie et la Malaisie au cours des audiences publiques «prouvent
que de nombreux traités et accords sur lesquels la revendication des Phi-
lippines se fonde seront invoqués devant la Cour, et que celle-ci sera inci-
tée a en donner des interprétations qui mettront certainement en cause
l'intérêt des Philippines». Elles indiquent

«ne trouver] rien dans la jurisprudence qui dise que la portée accep-
table d’une intervention est définie par les termes des conclusions,
mais plutôt qu’elle Pest par les conséquences que pourrait entraîner
la décision de la Cour. Le critère n’est pas la connexité, mats le lien
de cause à effet; il ne s’agit pas de savoir s’il existe un «lien de
connexité» avec les conclusions — encore faudrait-il savoir ce que
cela veut dire — mais si la décision de la Cour pourrait mettre en
cause l'intérêt d’ordre juridique d’un Etat tiers.»

Les Philippines en concluent que, sur la base de la partie du dossier à
laquelle elles ont eu accès, «la probabilité que la décision de la Cour ait
des incidences sur les intérêts des Philippines répond au critère du « may »
de l’article 62 et justifie l'intervention des Philippines». Elles ajoutent que

«De toute évidence, la chaîne de succession du titre que la Malai-
sie considère comme venant à l’appui de sa prétention territoriale sur
Ligitan et Sipadan. fondée comme elle l’est sur ses propres interpré-
tations de traités, accords et autres documents précis, en même
temps que sur la représentation qu'elle s’en fait, est liée à la chaîne
de succession du titre sur lequel les Philippines se fondent pour faire
valoir leur revendication territoriale sur le Nord-Bornéo. »

Les Philippines affirment en outre avoir cité trois des quatre instru-
ments juridiques invoqués par l’une des Parties ou par les deux à l'appui
de leurs prétentions, et ce dans le cadre de la thèse générale qu’elles sou-
haitaient exposer.

Les Philippines soulignent qu'elles «ont un intérêt d'ordre juridique
direct dans l'interprétation de la délimitation de la frontière convenue en
1930 entre les Etats-Unis et le Royaume-Uni, dans la mesure où elles ont
succédé dans ses intérêts à l’une des parties à cet accord, les Etats-Unis»,

20
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 592

que «la convention de 1930 ne saurait en aucune manière être interprétée
comme un instrument de cession» et que «la Grande-Bretagne ne peut
avoir acquis de souveraineté sur Pulau Ligitan et Pulau Sipadan par la
grâce d’une interprétation que la Malaisie donne de la convention anglo-
américaine de 1930»; il s'ensuit que «les deux îles en question ont été
acquises par le Royaume-Uni en 1930 pour le compte du sultan de Sulu
et au nom de celui-ci».

Les Philippines ont en outre précisé que «les territoires cédés par le sul-
tan aux Philippines en 1962 se limitaient à ceux qui sont mentionnés et
décrits dans le contrat de bail Sulu-Overbeck de 1878», que leur «requête
à fin d'intervention se fonde uniquement sur les droits du Gouvernement
de la République des Philippines cédés par le Sultanat de Sulu et acquis
auprès de celui-ci» et que, s'«il existe d’autres territoires qui, relevant du
Sultanat, n'auraient toutefois pas été couverts par le contrat de bail Sulu-
Overbeck de 1878, les Philippines. en tant qu’agent et représentant du
Sultanat, ont réservé leur position à l'égard desdits territoires».

Les Philippines concluent que:

«toute revendication ou tout titre concernant un territoire du Nord-
Bornéo ou des îles proches qui prétendrait ou serait censée reposer
sur un titre souverain légitimement détenu par la Grande-Bretagne
de 1878 à aujourd'hui ne reposerait sur rien. De même, une inter-
prétation de tout traité, accord ou document relatif au statut juri-
dique du Nord-Bornéo ainsi que des îles au large de la côte du Nord-
Bornéo qui présumerait ou considérerait comme acquise l'existence
d’une souveraineté britannique sur ces territoires ou leur possession
par la Grande-Bretagne serait dénuée de tout fondement aussi bien
d’un point de vue historique que d'un point de vue juridique et por-
terait atteinte, si elle était retenue par la Cour, à un intérêt d'ordre
juridique de la République des Philippines.

42. L’Indonésie, pour sa part, conteste que les Philippines aient un
«intérêt de nature juridique». Elle affirme que:

«l’objet du différend actuellement pendant devant la Cour se limite à
la question de savoir si la souveraineté sur les îles de Ligitan et de
Sipadan appartient à l'Indonésie ou à la Malaisie. Dans leur requête
à fin d'intervention, les Philippines déclarent expressément qu'elles
n’ont pas l'intention de modifier la portée du différend soumis à la
Cour par l’Indonésie et la Malaisie.»

Elle rappelle que, le 5 avril 2001, le Gouvernement des Philippines a

adressé une note diplomatique au Gouvernement de l’Indonésie, dans

laquelle, se référant à l’affaire en cours entre l’Indonésie et la Malaisie, il

a tenu à assurer à nouveau à ce dernier que les Philippines n'avaient

«aucun intérêt territorial relatif aux îles de Sipadan et de Ligitan».
L’Indonésie affirme ensuite que:

«Il ressort à l'évidence de cette [note] que les Philippines ne for-
mulent aucune revendication concernant Pulau Ligitan et Pulau Sipa-

21
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 593

dan. Il en découle qu’elles ont expressément reconnu l’absence de
tout intérêt d'ordre juridique dans ce qui est effectivement l’objet du
différend actuel entre l'Indonésie et la Malaisie. Les Philippines
affirment au lieu de cela dans leur requête que leur intérêt «porte
uniquement et exclusivement sur les traités, les accords et autres élé-
ments de preuve fournis par les Parties et pris en compte par la Cour
qui ont une incidence directe ou indirecte sur la question du statut
juridique du Nord-Bornéo».»

Elle soutient que:

«[] n’est pas demandé à la Cour de se prononcer sur le statut juri-
dique du Nord-Bornéo. En outre, le souhait des Philippines de sou-
mettre leur point de vue sur divers «traités, ... accords et autres
éléments de preuve fournis par les Parties» qui ne sont pas spécifiés,
est abstrait et vague.»

L'Indonésie ajoute que:

«la réponse à la question posée à la Cour par le compromis repose
entièrement « on the interpretation of the Convention of 20 June 1891,
concluded by Great Britain and the Netherlands. Spain was not a
party to the Convention. The Convention is res inter alios acta as far
as the Philippines is concerned» [sur l'interprétation de la convention
du 20 juin 1891, conclue entre la Grande-Bretagne et les Pays-Bas.
L'Espagne n'était pas partie a cette convention. La convention est
res inter alios acta dans la mesure ou les Philippines sont con-
cernées»]... Les Philippines sont donc doublement «protégées» ...:
par l'article 59 du Statut de la Cour d’une part; par le principe
fondamental de l'effet relatif des traités d'autre part. Peut-être même
triplement puisque l'interprétation que ... [les membres] de la Cour
[sont appelés à donner] ne concerne que son application à Ligitan et
Sipadan — il n'existe pas de différend entre l'Indonésie et la Malaisie
quant à son application à l'île de Bornéo. Comme les Philippines
limitent leur intérêt à Vile de Bornéo et en excluent expressément
Ligitan et Sipadan, elles sont, en quelque sorte, protégées aussi par le
petitum tel qu'il est défini par le compromis.

En tout état de cause, il ressort de la jurisprudence claire et forte-
ment fondée de la Cour que l’«intérêt» dont font état les Philippines
pour les traités, accords et autres éléments de preuve fournis par les
Parties n’est pas de ceux qui pourraient justifier une intervention en
vertu de l’article 62 du Statut.»

43. Concernant l'intérêt d’ordre juridique qui pourrait être en cause
pour les Philippines, la Malaisie soutient que:

«[cJet intérêt d’ordre juridique doit être identifié avec précision, puis
comparé aux termes [du] mandat [de la Cour], tel que celui-ci résulte
du texte de saisine, ici le compromis»

22
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 594

et que:

«{il ne s’agit donc pas d’invoquer un quelconque intérêt juridique
général, mais de l’établir en relation avec chacun des «différents
points susceptibles d'être tranchés», pour reprendre l'expression de
[la] Chambre [dans l’affaire du Différend frontalier terrestre, insulaire
et maritime (El Salvadorl Honduras), requête à fin d'intervention]».

La Malaisie affirme ensuite que:

«la République des Philippines n'indique pas en quoi la décision …
que la Cour est appelée à prendre au sujet de la souveraineté sur
Ligitan et Sipadan peut affecter un intérêt d’ordre juridique spéci-
fique. Elle se contente de faire une vague référence aux «traités,
accords et autres éléments de preuve» qui pourraient être «pris en
compte» par la décision de la Cour. Or l'intérêt d'ordre juridique en
cause, … doit être affecté, le cas échéant, par la décision de la Cour et
non par la seule motivation. L’appréciation que la Cour peut être
amenée à formuler sur la portée de tel ou tel instrument juridique,
ou les conséquences de tel ou tel fait matériel, pour motiver sa déci-
sion, cette appréciation n'est pas, en soi, de nature à fonder un inté-
rêt d'ordre juridique en la cause.

C’est une autre disposition, l’article 59, qui assure la protection
des intérêts juridiques généraux des Etats tiers en précisant l'effet
relatif de la décision de la Cour. En affirmant que «la décision de la
Cour n'est obligatoire que pour les parties en litige et dans le cas qui
a été décidé», l'article 59 assure une protection juridique complète
aux Etats tiers, notamment quant à toute appréciation au sujet de
traités, d'accords ou d'éléments de preuve avancés par les parties à
l'instance.» (Les italiques figurent dans l'original.)

La Malaisie expose en outre que «la question de la souveraineté sur
Ligitan et Sipadan est une question indépendante de celle du statut du
Bornéo septentrional» et qu'«[ill ne s'agit pas du même titre territorial
dans un cas et dans l’autre». La Malaisie, dès lors, «ne reconnaît aux
Philippines aucun «droit d'ordre historique ou juridique» qui puisse être
mis en cause par une décision de la Cour concernant la souveraineté sur
les îles qui font l’objet du litige».

La Malaisie souligne enfin que «le Gouvernement des Philippines
convient lui-même de cette absence d'intérêt juridique» ; elle évoque, à ce
propos, la note diplomatique du 5 avril 2001 adressée par l'ambassade
des Philippines à Djakarta au ministère des affaires étrangères de la
République d’Indonésie, dans laquelle le Gouvernement des Philippines
précise n'avoir «aucun intérêt territorial relatif aux îles Ligitan et Sipa-
dan». Elle en déduit que:

«{La Cour écartera] donc in limine litis cette demande d’interven-
tion, puisque [sa] décision ne saurait concerner que la seule question
de la souveraineté sur Ligitan et Sipadan et ne saurait affecter que
les intérêts juridiques relatifs à ces deux îles. Accepter la demande

23
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 595

d'intervention des Philippines serait accepter d'ouvrir le débat judi-
ciaire sur une tout autre question, celle relative à la souveraineté sur
le Bornéo septentrional. »

A cet égard, la Malaisie affirme également que, dans la pratique anté-
rieure de la Cour, des Etats ont été autorisés à intervenir quand ils reven-
diquaient l’un et l'autre une partie du territoire qui faisait l’objet du
différend, mais que, inversement, un Etat qui ne revendique pas de terri-
toire particulier n’a pas été autorisé à intervenir, quand bien même il sou-
tenait qu’une décision de la Cour concernant le territoire en question
pourrait avoir des conséquences pour lui.

*

44. Les Philippines ont expliqué a la Cour qu’elles ont une revendica-
tion de souveraineté au Nord-Bornéo. Elles ont indiqué que, avant l’arri-
vée a Bornéo des puissances européennes, le titre sur une partie au moins
du Sabah appartenait au Sultanat de Sulu. Le 22 janvier 1878, une
concession sur cette partie fut accordée par le sultan à MM. Dent et
Overbeck (concession dont les Philippines reconnaissent qu’elle ne com-
prenait pas Pulau Ligitan et Pulau Sipadan). Les Philippines ont décrit
cet instrument comme l’«origine» de leur titre historique et elles estiment
qu'il constituait un contrat de bail du territoire et non une cession. Elles
font valoir que le Sultanat et ses héritiers ont conservé leur titre sur cette
partie du Nord-Bornéo tout au long de la période allant de 1878 à 1962,
nonobstant l'octroi de pouvoirs d’administration à la «British North
Borneo Company» (ci-après la «BNBC»). En 1962, les Philippines ont,
affirment-elles, acquis un titre sur ce territoire au moyen d’une cession
effectuée par les héritiers du sultan de Sulu.

45. La Cour rappellera que, le 5 avril 2001, dans une note diploma-
tique adressée à l'Indonésie, les Philippines ont tenu «à assurer à nouveau
au Gouvernement de la République d’'Indonésie qu'[elles] n’ont aucun
intérêt territorial relatif aux îles de Sipadan et de Ligitan» (voir para-
graphes 42-43 ci-dessus). Les Philippines ont confirmé cette position
devant la Cour. Selon elles, que la Cour décide que la souveraineté sur
ces îles appartient à l'Indonésie ou à la Malaisie, leur revendication de
souveraineté au Nord-Bornéo n'en est pas affectée. Néanmoins, les
Philippines ont informé la Cour que leur revendication de souveraineté au
Nord-Bornéo pourrait être affectée par tout raisonnement — que
ce soit dans l'interprétation de traités en cause entre l'Indonésie et la
Malaisie, ou autrement — par lequel la Cour affirmerait que la BNBC a
possédé à une certaine époque la souveraineté sur le Nord-Bornéo.

46. L'Indonésie et la Malaisie soutiennent que l'existence d’un intérêt
d'ordre juridique portant sur l’objet même de l'affaire constitue une
condition préalable pour que la Cour autorise une intervention au titre de
Particle 62 du Statut.

A cet égard, la Cour examinera d'emblée si un Etat tiers peut interve-
nir, en vertu de l’article 62 du Statut, dans un différend qui lui a été sou-

24
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 596

mis par la voie d’un compromis, lorsque l'Etat cherchant à intervenir n’a
pas d'intérêt dans l'objet dudit différend en tant que tel, mais invoque un
intérêt d’ordre juridique dans les constatations et raisonnements que la
Cour pourrait adopter à propos de certains traités particuliers qui, selon
l'Etat cherchant à intervenir, seraient en jeu dans le cadre d’un autre dif-
férend qui l’oppose à l’une des deux Parties à l'affaire pendante devant la
Cour.

47. La Cour doit d'abord se demander si les termes de l’article 62 du
Statut excluent, en tout état de cause, un «intérêt d’ordre juridique» de
l'Etat cherchant à intervenir dans une partie autre que le dispositif de
l'arrêt que rendra la Cour en l'affaire dans laquelle l’intervention est
demandée. Le texte anglais du paragraphe 1 de l’article 62 vise « an inter-
est of a legal nature which may be affected by the decision in the case».
Dans sa version française, ce paragraphe se réfère pour sa part à «un
intérêt d’ordre juridique ... en cause» pour l'Etat cherchant à intervenir.
Le terme « decision» dans la version anglaise de cette disposition pourrait
être interprété dans un sens étroit ou dans un sens large. Toutefois, il est
clair que la version française a un sens plus large. Etant donné que l’inter-
prétation la plus large est celle qui est compatible avec les deux versions
linguistiques et compte tenu du fait que le texte original de cet article du
Statut de la Cour a été rédigé en français, la Cour conclut que c’est cette
interprétation qu'il y a lieu de retenir pour cette disposition. En consé-
quence, l'intérêt d’ordre juridique qu'un Etat cherchant à intervenir en
vertu de l’article 62 doit démontrer n’est pas limité au seul dispositif d’un
arrêt. I] peut également concerner les motifs qui constituent le support
nécessaire du dispositif.

48. Ayant abouti à cette conclusion, la Cour doit maintenant s’inter-
roger sur la nature de l’intérêt susceptible de justifier une intervention.
Elle doit en particulier se demander si ’intérét de l'Etat cherchant à inter-
venir doit porter sur l'objet même de l’affaire soumise a la Cour ou s’il
peut être différent et, dans l’affirmative, dans quelles limites.

49, Dans la majorité des requêtes à fin d'intervention dont la Cour a
eu à connaître, le demandeur a soutenu qu'il avait un intérêt concernant
l’objet même du différend ou le territoire devant faire l’objet d’une déli-
mitation. En outre, dans les deux affaires où la Cour a autorisé une inter-
vention en vertu de l’article 62, l'autorisation concernait un intérêt lié à
l'objet du différend (Différend frontalier terrestre, insulaire et maritime
(El Salvador! Honduras), requête à fin d'intervention, arrêt, CIJ. Recueil
1990, p. 121, par. 72: les droits du Nicaragua dans le golfe de Fonseca
étaient nécessairement mis en cause par la définition d’un condominium;
Frontière terrestre et maritime entre le Cameroun et le Nigéria, requête à
fin d'intervention, ordonnance du 21 octobre 1999, CI J. Recueil 1999
(1), p. 1029: les droits de la Guinée équatoriale concernant les questions
maritimes pourraient être affectés par la délimitation entre le Cameroun
et le Nigéria à laquelle la Cour doit procéder).

50. En 1981, Malte, cherchant à intervenir, invoqua un intérêt d’ordre
juridique qui:

25
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 597

«ne se rattache à aucun intérêt juridique lui appartenant en propre
qui serait directement en cause dans la présente instance entre la
Tunisie et la Libye, ou entre Malte et Pun ou l’autre de ces Etats. Il
concerne en réalité l'effet qu’auraient éventuellement ... des considé-
rations que la Cour pourrait formuler dans sa décision à propos de
points en litige entre la Tunisie et la Libye...» (Plateau continental
{ Tunisiel Jamahiriya arabe libyenne), requête à fin d intervention,
arrêt, C1 J. Recueil 1981, p. 12, par. 19.)

51. La Cour a remarqué que, selon Malte, tout prononcé concernant
les circonstances spéciales ou les principes équitables dans cette région
particulière mettrait certainement, ou très probablement, en cause les
droits propres de Malte sur le plateau continental:

«la crainte de Malte est que, dans la décision que rendra la Cour en
l'espèce, les motifs ... puissent par la suite avoir un effet préjudiciable
sur ses intérêts juridiques dans un règlement futur relatif aux limites
de son propre plateau continental avec la Libye et la Tunisie» (P/a-
teau continental ( TunisielJamahiriya arabe libvenne), requête à fin
d'intervention, arrêt, C.1J. Recueil 1981, p. 17, par. 29).

52. La Cour n’a cependant pas considéré ce facteur comme pertinent
pour décider d’autoriser ou non Malte à intervenir. Elle a indiqué qu’un
Etat ne peut espérer intervenir «sur un simple intérêt à l'égard des pro-
noncés de la Cour concernant les principes et règles de droit international
applicables à titre général» (Plateau continental ( TunisielJamahiriva
arabe libyenne), requête à fin d'intervention, arrêt, C.LJ. Recueil 1981,
p. 17, par. 30). Mais l'intérêt de l’intervenant à l'égard des conclusions et
des prononcés de la Cour ne constituait pas, en l'espèce, un intérêt géné-
ral de ce genre. La Cour a donc procédé à l'examen des intérêts que
Malte avait spécifiés, bien que ces intérêts ne fussent pas liés à la solution
même de l'affaire.

53. La requête de Malte fut rejetée, mais non au motif que l'intention
exprimée par cet Etat ne correspondait pas à l’objet du différend tel que
défini dans le compromis. Elle ne fut pas admise parce que la Cour eut le
sentiment qu’en réalité il lui était demandé de préjuger au fond les reven-
dications de Malte contre la Tunisie dans un différend distinct, que Malte
n'avait cependant pas porté devant la Cour.

54. La situation est différente en l'espèce. En effet, la Cour estime que
la demande d'intervention des Philippines ne requiert pas qu’elle préjuge
au fond d’un différend qui peut exister entre elles et la Malaisie, et qui
n'est pas soumis à la Cour.

55. A la question de savoir si un intérêt exprimé à l'égard des raison-
nements ou des interprétations éventuels adoptés par la Cour constitue
un intérêt d'ordre juridique au sens de l’article 62 du Statut, on ne peut
répondre qu'en examinant si les droits invoqués par l'Etat qui demande à
intervenir sont susceptibles d’y être mis en cause. Quelle que soit la
nature de [«intérét d’ordre juridique» allégué par l'Etat cherchant à

26
PULAU LIGITAN ET PULAU SIPADAN (ARRET) 598

intervenir (et pourvu qu'il ne soit pas simplement de caractère général), la
Cour ne peut l’apprécier «que concrètement et que par rapport à toutes
les circonstances de l'espèce» (Chambre constituée par la Cour pour
connaître du Différend frontalier terrestre, insulaire et maritime (El Sal-
vadorl/ Honduras), requête à fin d'intervention, arrêt, C.J. Recueil 1990,
p. 118, par. 61).

56. La Cour examinera donc à présent si la revendication de souverai-
neté des Philippines au Nord-Bornéo pourrait ou non être affectée par le
raisonnement de la Cour ou par l'interprétation qu’elle ferait de traités
dans l'affaire relative à Pulau Ligitan et Pulau Sipadan.

*

57. La Cour rappellera que les Philippines ont soutenu que «{lle critère
requis pour que l’article 62 puisse être invoqué est ... un critère subjectif:
l'Etat qui demande à intervenir doit «estimer» qu’il a un intérêt» d'ordre
juridique (voir paragraphe 40 ci-dessus). Les Philippines ont reconnu
que, ayant ainsi invoqué l’article 62, «l'Etat qui demande à intervenir
doit identifier l'intérêt en cause et établir son lien avec l'affaire pen-
dante».

58. Ainsi que l’a indiqué la Chambre en l’affaire du Différend fronta-
lier terrestre, insulaire et maritime (El Salvador! Honduras), «c'est à
l'Etat qui demande à intervenir d'établir de façon convaincante ce qu'il
allègue». En outre, «[cJ'est à l'Etat désireux d'intervenir qu’il appartient
d'identifier l'intérêt d'ordre juridique considéré par lui comme susceptible
d’être affecté par la décision à rendre en l’espèce et de montrer en quoi cet
intérêt risque d’être affecté» (CLUJ. Recueil 1990, p. 117-118, par. 61).

59. La Cour ajoutera que l'Etat qui, comme en l'espèce, se prévaut
d’un intérêt d'ordre juridique ne portant pas sur l’objet même de l'affaire
doit nécessairement établir avec une clarté toute particulière l’existence de
l'intérêt dont il se réclame.

60. Afin d’étayer l'affirmation selon laquelle elles auraient un intérêt
d'ordre juridique susceptible d’être mis en cause par le raisonnement de la
Cour dans l'arrêt que celle-ci est appelée à rendre concernant la souve-
raineté sur Pulau Ligitan et Pulau Sipadan, les Philippines ne sauraient
introduire une nouvelle affaire ni développer une argumentation com-
plète à ce sujet; mais elles doivent exposer avec suffisamment de précision
leurs propres prétentions de souveraineté au Nord-Bornéo ainsi qu’indi-
quer les instruments juridiques supposés fonder ces prétentions, en même
temps qu'elles doivent démontrer, avec toute la clarté nécessaire, dans
quelle mesure tel ou tel raisonnement ou interprétation de la Cour
concernant certains traités pourrait affecter leurs prétentions de souve-
raineté au Nord-Bornéo.

61. Le 22 février 2001, les Philippines, invoquant le paragraphe 1 de
l'article 53 du Règlement de la Cour, ont soumis à cette dernière une
demande visant à ce que soient mis à leur disposition les pièces de pro-
cédure et documents annexés remis par l'Indonésie et la Malaisie au

27
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 599

cours de la procédure écrite. Après s'être renseignée auprès des Parties, la
Cour a décidé qu'il ne convenait pas d’accéder à la demande des Philip-
pines. Cette décision a été communiquée aux Philippines, à l'Indonésie et
à la Malaisie par des lettres en date du 15 mars 2001 (voir paragraphe 6
ci-dessus).

62. Les Philippines ont souligné avec vigueur que l'impossibilité d'avoir
accès aux pièces relatives à l’affaire entre l'Indonésie et la Malaisie consti-
tuait un obstacle considérable et injuste au regard de leur obligation de
«définir» et d'«établir» leur intérêt d'ordre juridique (voir paragraphe 39
ci-dessus). Elles ont en effet indiqué à la Cour que, «tant qu’felles
n'auraient] pas accès aux pièces déposées par les Parties et ... n’en connai-
tr[aient] pas le contenu, [elles] ne pourr[aient] pas vraiment expliquer quel
est [leur] intérêt». Les Philippines ont fait observer que, dans la mesure où
les pièces de procédure relatives à l'affaire opposant l'Indonésie et la
Malaisie n'ont pas encore été rendues publiques, ce n’est qu'au cours de la
procédure orale de la présente instance que les deux Parties ont publique-
ment fait savoir quels étaient les traités qu'elles considéraient comme pré-
sentant un intérêt au regard de leurs revendications respectives sur Pulau
Ligitan et Pulau Sipadan. La Cour n’ayant pas donné une suite favorable
à leur demande de mise à disposition des pièces de procédure, les Philip-
pines affirment qu’elles ignorent (à l'exception de ce qui a été dit lors de la
présente procédure) l'importance relative qu’attachent la Malaisie et l’Indo-
nésie à chacun de ces divers instruments. Les Philippines ont également
relevé, au cours des audiences publiques, que non seulement la Malaisie et
l'Indonésie semblaient entretenir une vision différente de plusieurs de ces
traités, mais qu'elles n'étaient en outre pas d’accord sur la question de
savoir si certains des traités que les Philippines estiment pertinents au
regard de leur propre revendication, de caractère distinct, revêtent effective-
ment une portée juridique pour le sort de Pulau Ligitan et Pulau Sipadan.

63. La Cour observera toutefois que les Philippines ne peuvent qu’avoir
pleine connaissance des sources documentaires touchant à leur propre
revendication de souveraineté au Nord-Bornéo. Bien que la Cour recon-
naisse que les Philippines n'ont pas eu accès à argumentation dévelop-
pée par les Parties dans leurs pièces écrites, cela ne les a pas empêchées
d'exposer leur propre revendication et d'expliquer dans quelle mesure
l'interprétation faite de certains instruments serait susceptible d’affecter
cette revendication.

64. Dans l'exposé de cette revendication, et afin de démontrer l'intérêt
d'ordre juridique qui pourrait être mis en cause par le raisonnement ou
l'interprétation de la Cour dans le différend concernant Pulau Ligitan et
Pulau Sipadan. les Philippines ont insisté sur l'importance de l'instrument
intitulé, dans sa traduction anglaise, « Grant by the Sultan of Sulu of ter-
ritories and lands on the mainland of the island of Borneo» et daté du
22 janvier 1878 (Concession, par le sultan de Sulu, de territoires et terres
sur l’île de Bornéo) (ci-après «la concession Sulu-Overbeck de 1878»).

65. Cet instrument, qui est revêtu du sceau officiel du sultan de Sulu,
est présenté par les Philippines comme l’«origine» de leur titre au Nord-

28
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 600

Bornéo. Les Philippines interprètent cet instrument comme un bail, et
non comme la cession d’un titre souverain. Elles reconnaissent également
que l'instrument, dont la portée territoriale est décrite à son premier
paragraphe («y compris toutes les îles qui se trouvent dans une zone de
9 milles de la côte»), ne couvrait pas Pulau Ligitan et Pulau Sipadan.

66. La Cour relèvera cependant que les prétentions de souveraineté
des Philippines, telles que figurées sur la carte que les Philippines ont pré-
sentée à l'audience, ne coincident pas avec l'étendue territoriale de la
concession octroyée par le sultan de Sulu en 1878. En outre, l’acte de
concession de 1878 ne fait l’objet d'aucune contestation par l'Indonésie
ou la Malaisie dans l'affaire les opposant, puisque l'une et l’autre s’ac-
cordent à reconnaître que Pulau Ligitan et Pulau Sipadan n'étaient pas
couvertes par cet instrument. Aussi bien, la question de savoir si la con-
cession de 1878 doit être considérée comme un bail ou une cession est
étrangère à la revendication du titre sur ces îles par l’une et l’autre Partie.
Ni l'Indonésie, ni la Malaisie n’invoquent l’acte de 1878 comme source de
titre: chacune fonde en effet sa revendication de titre sur d’autres instru-
ments et événements.

67. Les Philippines ne se sont ainsi pas acquittées de l’obligation qui
leur est faite par l’article 62 de démontrer à la Cour qu’elles ont un intérêt
d’ordre juridique qui risque d’être mis en cause par toute interprétation
que la Cour pourrait donner de l’«origine» du titre, ou tout raisonne-
ment qu'elle pourrait adopter à cet égard.

68. Les Philippines, à l'appui de leur prétention selon laquelle le Sul-
tanat de Sulu aurait conservé la souveraineté au Nord-Bornéo, citent
aussi un certain nombre d’extraits de documents officiels britanniques de
la fin du XIX siècle et de la première partie du XX° siècle.

69. Le protocole du 7 mars 1885 entre la Grande-Bretagne, l’Alle-
magne et l'Espagne reconnaissant la souveraineté de l'Espagne sur l'archi-
pel de Sulu (Jolé), et par lequel l'Espagne renonçait, «en ce qui concerne
le Gouvernement britannique, à toute revendication de souveraineté sur les
territoires du continent de Bornéo qui appartiennent ou ont appartenu
dans le passé au sultan de Sulu», a été présenté par les Philippines comme
revêtant une grande importance pour leur revendication. La raison avan-
cée en est que, de leur point de vue, ce protocole montrait lui aussi clai-
rement que la souveraineté sur le Nord-Bornéo était dévolue aux sultans
et non à la Couronne britannique. Toutefois, ni la Malaisie, ni l'Indoné-
sie n’invoquent ce protocole comme fondement de leur revendication sur
Pulau Ligitan et Pulau Sipadan. Il n'y a pas lieu de supposer qu’un rai-
sonnement ou une interprétation concernant cet instrument pourrait
mettre en cause un quelconque intérêt d’ordre juridique invoqué par les
Philippines.

70. Les Philippines ont en outre exposé à la Cour le point de vue selon
lequel la charte royale du 1°" novembre 1881, qui constitua la BNBC en
personne morale, montre clairement que cette dernière n’était pas investie
d'un pouvoir souverain. Elles invoquent également, à l'appui de
leur revendication de souveraineté au Nord-Bornéo, l'accord conclu le

29
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 601

12 mai 1888 entre le Gouvernement britannique et la BNBC, et en parti-
culier son article HE qui dispose notamment que «files relations entre l'Etat
du Nord-Bornéo et tous les Etats étrangers ... seront conduites par le gou-
vernement de Sa Majesté». Les Philippines avancent un point de vue
comparable concernant la confirmation par le sultan de Sulu de la cession
de certaines îles, en date du 22 avril 1903, affirmant que celle-ci démontre
l'existence d’une souveraineté continue et ininterrompue du sultan de
Sulu sur le Nord-Bornéo proprement dit, ainsi que sur des îles situées au
large de ses côtes.

Or, aucun de ces accords n’est considéré par les Parties à la procédure
principale comme un titre originel sur Pulau Ligitan et Pulau Sipadan. La
question de la nature précise du pouvoir exercé sur le Nord-Bornéo à
cette époque est sans objet pour leur revendication. En conséquence, les
Philippines n’ont pas démontré l'existence, en rapport avec ces instru-
ments, d'un intérêt d'ordre juridique susceptible d’être mis en cause et
justifiant leur intervention au titre de l’article 62 du Statut.

71. Certains autres instruments invoqués par les Philippines devant la
Cour semblent avoir effectivement une pertinence en ce qui concerne non
seulement leur revendication de souveraineté au Nord-Bornéo, mais aussi
la question du titre sur Pulau Ligitan et Pulau Sipadan. L'intérêt que pré-
sente pour les Philippines la convention du 20 juin 1891 entre la Grande-
Bretagne et les Pays-Bas, délimitant les frontières à Bornéo, réside en ceci
que, si cet accord délimite «les possessions néerlandaises» et les «Etats
protégés par la Grande-Bretagne», l’« Etat du Nord-Bornéo» faisait effec-
tivement partie des Etats protégés par la Grande-Bretagne.

72. C’est cette même convention que l'Indonésie invoque pour sa part
à l'appui de sa revendication sur Pulau Ligitan et Pulau Sipadan. Elle
soutient en particulier que, pour diverses raisons, l'article 4 de cette
convention doit être entendu comme prolongeant cette ligne de délimita-
tion vers le large le long du parallèle courant à 4° 10’ de latitude nord.
Ainsi, du point de vue de l'Indonésie, les îles situées au sud de ce paral-
lèle, telles que Pulau Ligitan et Pulau Sipadan, n'appartenaient pas, après
1891, à l'Etat du Nord-Bornéo mais aux Pays-Bas. La Malaisie avance
diverses objections à cette interprétation de l’article 4.

73. S'agissant de trancher le différend d'interprétation de l’article 4,
point n’est besoin pour la Cour de se prononcer sur la nature précise des
intérêts britanniques au nord du parallèle situé à 4° 10’ de latitude nord.
Bien que la convention de 1891 puisse être considérée comme revêtant
une certaine importance pour l'Indonésie, la Malaisie et les Philippines,
ces dernières n’ont pas fait la preuve qu’elles auraient un intérêt d'ordre
juridique susceptible d'être mis en cause par la solution ou le raisonne-
ment dans l'affaire opposant l'Indonésie et la Malaisie.

74. Les Philippines ont également exposé à la Cour le point de vue
selon lequel l’échange de notes des 3 et 10 juillet 1907 entre la Grande-
Bretagne et les Etats-Unis concernant l'administration de certaines îles de
la côte orientale de Bornéo par la BNBC démontre une fois de plus que
la première n’agissait pas en qualité de souverain sur le Nord-Bornéo.

30
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 602

Cet échange de notes présente également un certain intérêt pour la Malai-
sie, qui, en revanche, l'invoque pour affirmer que les deux îles dont elle se
dispute la souveraineté avec l'Indonésie entretenaient à cette époque un
lien historique et administratif avec le Nord-Bornéo. La nature précise
des liens juridiques existant en 1907 n'est pas déterminante pour les pré-
tentions de la Malaisie. Par conséquent, les Philippines n’ont démontré
aucun intérêt d'ordre juridique qui nécessiterait leur intervention au titre
de l’article 62 en vue de présenter leur interprétation de l'échange de
notes de 1907.

75. La convention du 2 janvier 1930 conclue entre la Grande-Bretagne
et les Etats-Unis et relative à la frontière entre l’archipel des Philippines
et le Nord-Bornéo revêt peut-être davantage d'importance pour la pré-
sente procédure.

76. L'un des arguments de la Malaisie paraît être que le droit d’admi-
nistration de ces îles dont disposait la BNBC fut, par les termes mêmes de
la convention de 1930, intégralement converti en droit de souveraineté.

77. La Cour rappellera que, dans leur commentaire de cette conven-
tion, les Philippines ont indiqué qu’il découlait de la souveraineté exercée
par le sultan de Sulu sur le Nord-Bornéo que l'attribution d'îles situées
au sud et à l’ouest de la ligne décrite dans cette convention s'était effec-
tuée pour le compte du sultan de Sulu (voir paragraphe 41 ci-dessus),
comme cela se trouvait confirmé par le texte de ladite convention.

78. La Cour note que la convention de 1930, qui porte délimitation de
la frontière entre l'archipel des Philippines (sous souveraineté des Etats-
Unis) et l'Etat du Nord-Bornéo (sous protection britannique), a plus par-
ticulièrement pour objet de déterminer celles des îles de la région «appar-
tenant» aux Etats-Unis d’une part et à Etat du Nord-Bornéo de l’autre.
Cette convention, au stade actuel de la procédure, n'apparaît pas à la
Cour comme concernant le statut juridique du territoire principal du
Nord-Bornéo. Comme la Cour a déjà eu l'occasion de le souligner ci-
dessus (voir paragraphe 59), l'intérêt d’ordre juridique que les Philippines
invoquent pour être admises à intervenir en l'espèce doit être établi avec
d’autant plus de clarté qu’il ne porte pas sur l’objet même de l'affaire. Or
il appert que, compte tenu de l'objet de la convention de 1930 et des
droits que les Philippines revendiquent au Nord-Bornéo, celles-ci n'ont
pas montré en quoi toute interprétation de cette convention que la Cour
pourrait donner dans le cadre de l'affaire opposant l'Indonésie et la
Malaisie serait susceptible de mettre en cause un intérêt d'ordre juridique
des Philippines qui justifierait leur intervention au titre de l’article 62 du
Statut.

79. Selon les Philippines, l'ordonnance portant cession du Nord-
Bornéo, adoptée en conseil le 10 juillet 1946, dont le sixième paragraphe
dispose qu'«à compter du 15 juillet 1946 ... la Couronne ... devra possé-
der tous les droits souverains et tous les titres sur le territoire de l'Etat du
Nord-Bornéo», démontrerait que seulement à cette date la Couronne bri-
tannique aurait pour la première fois prétendu acquérir l'intégralité des
droits souverains sur le Nord-Bornéo. Les Philippines complètent cette

31
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 603

position en affirmant que ce qui se voulait être une ordonnance portant
cession est en fait dépourvu d'effets juridiques.

80. L’Indonésie ne conteste pas la régularité de l'ordonnance de 1946,
ni la capacité de la Grande-Bretagne à agir en vertu de celle-ci; son point
de vue s’écarte en revanche de celui de la Malaisie quant à la portée de ce
texte du point de vue de la souveraineté sur Pulau Ligitan et Pulau Sipa-
dan. Tout intérêt que les Philippines prétendent avoir en rapport avec
l'usage que la Cour pourrait faire de l'ordonnance de 1946 en l'affaire
opposant l'Indonésie et la Malaisie apparaît trop éloigné pour justifier
une intervention au titre de l’article 62.

*

81. Les Philippines doivent non seulement montrer à la Cour qu'elles
possèdent, en rapport avec laffaire opposant l'Indonésie et la Malaisie,
«un certain intérêt» quant aux «considérations juridiques» (Plateau
continental (Jamahiriya arabe libyennel Malte), requête à fin d'interven-
tion, arrêt, C.J. Recueil 1981, p. 19, par. 33), mais également spécifier
l'intérêt d'ordre juridique qui serait susceptible d’être mis en cause par le
raisonnement ou les interprétations de la Cour. La Cour a indiqué qu'un
Etat qui demande à intervenir devrait être à même de le faire à partir des
éléments sur lesquels il s'appuie pour exposer sa propre prétention.

82. Plusieurs des instruments invoqués par les Philippines, ainsi que les
conclusions formulées par ces dernières à leur égard, peuvent certes avoir
témoigné de quelque intérêt quant aux considérations juridiques soule-
vées devant la Cour à l’occasion du différend opposant l'Indonésie et la
Malaisie, mais, pour aucun de ces instruments, les Philippines n’ont été
en mesure de démontrer, comme cela leur incombait, qu’elles possédaient
un intérêt d'ordre juridique susceptible d'être mis en cause au sens de
l'article 62. Les Philippines n'ont pas établi que le raisonnement ou les
interprétations que la Cour pourrait adopter au regard de ces instruments
dans le cadre de la procédure principale pourraient mettre en cause un
intérêt d'ordre juridique qui leur soit propre, soit parce qu'ils sont étran-
gers aux arguments de l'Indonésie et de la Malaisie, soit parce que l'argu-
mentation que développent ces dernières est sans incidence sur la ques-
tion de savoir si, comme le prétendent les Philippines en liaison avec leur
revendication au Nord-Bornéo, le Sultanat de Sulu aurait conservé la
souveraineté sur celui-ci.

83. La Cour relèvera en outre que l’essentiel des éléments invoqués par
les Philippines à Pappui de leurs prétentions est constitué par la conces-
sion Sulu-Overbeck de 1878 et son contexte historique. Il est remarquable
que divers documents sur lesquels les Philippines ont attiré l’attention de
la Cour ne figurent pas dans la publication officielle des Philippines
de 1963 fournie à la Cour par la Malaisie et exposant la base juridique de
la revendication de souveraineté des Philippines au Nord-Bornéo (La
revendication des Philippines concernant le Nord-Bornéo, vol 1, Manille,
Imprimerie nationale, 1963). Tous les instruments sur lesquels les Philip-

32
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 604

pines ont attiré l'attention de la Cour, a l’exception de la concession
Sulu-Overbeck de 1878, sont des instruments présentés comme confir-
mant un titre, ou des traités à l'égard desquels les Philippines souhaitent
avancer des interprétations qui empêcheraient de les lire comme se tra-
duisant par la perte de tout titre qui aurait pu être antérieurement détenu
par le sultan de Sulu. Non seulement ces instruments ne figurent-ils pas,
pour la plupart d'entre eux, au centre de l’attention de la Cour dans
l'affaire opposant l'Indonésie et la Malaisie, mais encore ne sont-ils pas
eux-mêmes à l’origine d’un titre pour les Philippines. La volonté mani-
festée par un Etat d'éviter que la Cour ne formule des interprétations qui
pourraient ne pas concorder avec l'attitude qu'il serait susceptible d’adop-
ter, dans le cadre d’une autre revendication, à l'égard d'instruments qui
ne sont pas eux-mêmes sources du titre qu’il revendique est tout simple-
ment par trop étrangère à la finalité de l’article 62.

*% *

84, En ce qui concerne «l’objet précis de Vintervention» (alinéa 5) du
paragraphe 2 de l’article 81 du Règlement de la Cour), les Philippines
indiquent, dans leur requéte, que celle-ci a pour objet:

«a) Premiérement, de préserver et sauvegarder les droits d’ordre his-
torique et juridique du Gouvernement de la République des
Philippines qui découlent de la revendication de possession et de
souveraineté que ce gouvernement forme sur le territoire du
Bornéo septentrional dans la mesure où ces droits sont ou pour-
rajent être mis en cause par une décision de la Cour relative à la
question de la souveraineté sur Pulau Ligitan et Pulau Sipadan.

b) Deuxièmement, d'intervenir dans l'instance pour informer la
Cour de la nature et de la portée des droits d'ordre historique
et juridique de la République des Philippines qui pourraient
être mis en cause par la décision de la Cour.

c) Troisièmement, de prendre plus largement en compte le rôle
indispensable que joue la Cour en matière de prévention géné-
ralisée des conflits et non pas simplement aux fins de la résolu-
tion des différends d'ordre juridique.»

Au cours de la procédure orale, les Philippines ont fait valoir «que les
objets énoncés aux alinéas a) et h} de la requête décrivent clairement les
objectifs visés par les Philippines dans leur requête a fin d'intervention
aux termes de l’article 62, qu'ils sont conformes à la jurisprudence de la
Cour et qu'ils satisfont amplement aux dispositions dudit article».

85. L’Indonésie soutient pour sa part que:

«l'objectif des Philippines n'est pas d'informer [cette] haute juridic-
tion sur ses intérêts en cause dans l’instance dont [celle-ci est appelée]
à connaître, mais de [la] sensibiliser à un autre différend en spéculant
que ceci pourrait, peut-être, avoir un intérêt. Au mieux, elles pour-
raient apparaître comme un amicus curiae. »

33
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 605

L’Indonésie avance par ailleurs que

5) l'information que [les Philippines] voudraient, par ce biais, don-
ner a la Cour ne constitue donc pas, dans les circonstances de
laffaire, un objet légitime de l’intervention demandée:

6) il en va à fortiori de même de l’objectif avoué des Philippines
d'obtenir de cette manière communication des pièces et docu-
ments, qui leur a été refusée par la décision de la Cour du
[5 mars [2001];

7) plus largement, l'intervention des Philippines constituerait un
précédent dangereux et mal venu, qui ferait peser une menace
grave sur la confidentialité des affaires à laquelle les Etats qui se
présentent devant la Cour peuvent légitimement tenir et sur le
système même de l'intervention...»

86. La Malaisie, quant à elle, affirme en premier lieu que:

«la prétention des Philippines à des droits historiques et juridiques
sur le territoire de Bornéo, droits qu'elles souhaiteraient «préserver
et sauvegarder», relève de la fiction et qu'elle est donc totalement
indéfendable. Cette revendication doit par conséquent être considé-
rée comme manquant manifestement de précision. La poursuite
d’une revendication si notablement défaillante ne saurait constituer
l'objet d’une demande d'intervention recevable.»

En ce qui concerne le «deuxième objet invoqué» à Pappui de la requête
des Philippines (voir paragraphe 84 ci-dessus), la Malaisie soutient qu’«il
est manifestement impossible de faire valoir de tels droits [d'ordre histo-
rique et juridique]» et soutient que «[ile fait de communiquer à la Cour
des informations concernant des droits indéfendables ne saurait consti-
tuer l’objet d’une demande d'intervention recevable».

La Malaisie affirme également que:

«en s'appuyant sur les sources publiées et même sans avoir accès aux
pièces de procédure, les Philippines pouvaient aisément établir par
elles-mêmes certains des éléments fondamentaux du différend qui
oppose la Malaisie et l'Indonésie et les examiner plus particulière-
ment au regard de leurs propres préoccupations».

À cet égard, la Malaisie conclut que:

«[Les Philippines] ne Pont pas fait. Elles ne se sont pas hasardées
a explorer l'importance de la possession et de l'administration effec-
tives du territoire par la Grande-Bretagne et ensuite par la Malaisie
pendant cent vingt-cinq ans.

Les Philippines n’ont pas droit pour autant à une seconde chance,
qui leur serait donnée si elles étaient autorisées à intervenir à présent
dans cette affaire. Le manque de précision dans la définition de
l’objet de la requête ne peut pas se transformer en exposé de l’objet.

34
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 606

Les Philippines n’ont pas satisfait aux critères établis par la Cour
pour qu'elle accepte une requête. »

Quant au troisième objet avancé par les Philippines dans leur requête
(voir paragraphe 84 ci-dessus), la Malaisie estime qu’«[i]l s’agit là d’une
question purement abstraite et générale, pour laquelle la Cour n'a pas
besoin d'explication, que ce soit de la part des Philippines ou de qui que
ce soit» et qu'il s’agit d’un «objet d'intervention injustifié et inaccep-
table».

*

87. Pour ce qui est du premier des trois objets exposés dans la requéte
des Philippines (voir paragraphe 84 ci-dessus), la Cour reléve que des for-
mules similaires ont été employées dans d’autres requêtes à fin d’interven-
tion et qu'elle n’a pas estimé qu’elles constituaient un obstacle juridique à
l'intervention (Plateau continental (Jamahiriya arabe libyennel Malte),
requête à fin d'intervention, arrêt, C.LJ. Recueil 1984, p. 11-12, par. 17;
Différend frontalier terrestre, insulaire et maritime (El Salvador! Hondu-
ras), requête à fin d'intervention, arrêt, C.I.J. Recueil 1990, p. 108-109,
par. 38, et p. 130-131, par. 90; Frontière terrestre et maritime entre le
Cameroun et le Nigéria, requête à fin d'intervention, ordonnance du
21 octobre 1999, C.J. Recueil 1999 (11), p. 1032, par. 4).

88. En ce qui concerne le deuxième objet exposé par les Philippines, la
Cour, dans son ordonnance du 21 octobre 1999 en l'affaire de la Fron-
tière terrestre et maritime entre le Cameroun et le Nigéria, requête à fin
d'intervention, a récemment réaffirmé ce qu’avait dit une chambre de la
Cour, à savoir que:

«fdlans la mesure où l’intervention [d’un Etat] a pour objet «d’infor-
mer la Cour de la nature des droits [de cet Etat] qui sont en cause
dans le litige», on ne peut pas dire que cet objet n’est pas appro-
prié: il semble d’ailleurs conforme au rôle de lintervention»
(C\LJ. Recueil 1999 (11), p. 1034, par. 14).

89. Le fait que les droits revendiqués par les Philippines portent sur le
Nord-Bornéo et non sur Pulau Ligitan et Pulau Sipadan n’a pas pour
effet de rendre moins approprié le deuxiéme objet que les Philippines ont
invoqué.

90. Quant au troisième objet exposé dans la requête, il en a été ques-
tion de façon très occasionnelle au cours de la procédure orale. Mais les
Philippines n'ont pas davantage développé cet aspect et n’ont pas non
plus soutenu qu'il pourrait à lui seul suffire en tant qu’« objet» au sens de
l'article 81 du Règlement. La Cour rejette ce troisième objet comme étant
dénué de pertinence au regard de son Statut et de son Règlement.

91. L’Indonésie a aussi laissé entendre que les Philippines, en cher-
chant à intervenir à instance, avaient un autre objet en vue; elle a indi-
qué que, «bien que les Philippines s’en défendent ..., ce n’en est pas moins

35
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 607

en un appel contre la décision de leur refuser l'accès aux pièces que, pro-
gressivement, elles ont transformé leur requête à fin d'intervention».

92. A l'audience, concluant au nom de son gouvernement, l'agent des
Philippines a présenté le désir de cet Etat de recevoir communication des
pièces de procédure et des documents annexés comme un premier
«remède» au titre de l’article 85 du Règlement (voir paragraphe 13 ci-
dessus). La Cour note toutefois que l’article 85 du Règlement ne prévoit
pas de «remèdes» en tant que tels, mais traite plutôt des conséquences
procédurales d’une décision de faire droit à une requête à fin d’interven-
tion présentée en vertu de l’article 62.

93. Bien que les deux premiers objets que les Philippines ont assignés à
leur intervention soient appropriés, la Cour constate que les Philippines
n’ont pas rempli leur obligation de convaincre la Cour que des intérêts
d'ordre juridique spécifiés pourraient être en cause dans les circonstances
de la présente espèce.

94. La Cour n'en relève pas moins que, bien qu'elle ait conclu que les
Philippines n'avaient pas démontré qu’elles étaient fondées à intervenir
dans l'affaire pendante entre l'Indonésie et la Malaisie, elle demeure
informée des positions exposées devant elle dans la présente instance par
l'Indonésie, la Malaisie et les Philippines.

95. Par ces motifs,
La Cour,

Par quatorze voix contre une,

Dit que la requête de la République des Philippines, déposée au Greffe
de la Cour le 13 mars 2001, à fin d'intervention dans l'instance sur la base
de Particle 62 du Statut de la Cour, ne peut être admise.

pour: M. Guillaume, président; M. Shi, vice-président: MM. Ranjeva,
Fleischhauer, Koroma, Vereshchetin, M™* Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, juges:
MM. Weeramantry, Franck, juges ad hoc;

CONTRE: M. Oda. juge.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-trois octobre deux mille un, en quatre exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République

36
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 608

d’Indonésie, au Gouvernement de la Malaisie et au Gouvernement de la
République des Philippines.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. Opa, juge, joint à l’arrêt l'exposé de son opinion dissidente;
M. Koroma, juge, joint à l'arrêt l’exposé de son opinion individuelle;
MM. PARRA-ARANGUREN et KOO!MANS, juges, joignent des déclarations
à l'arrêt; MM. WEERAMANTRY et FRANCK, juges ad hoc, joignent à l’arrét
les exposés de leur opinion individuelle.

(Paraphé) G.G.
(Paraphé) Ph.C.

37
